

114 HR 5834 IH: Cell Phone Theft Prevention Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5834IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Engel (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit mobile service providers from providing service
			 on smart phones that have been reported stolen, to require smart phones to
			 be equipped with anti-theft functionality and mobile device identification
			 numbers, and to prohibit the alteration or removal of mobile device
			 identification numbers of smart phones, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cell Phone Theft Prevention Act of 2016. 2.Smart phone theft prevention (a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
				
					343.Smart phone theft prevention
						(a)Provision of service on stolen smart phone
 (1)ProhibitionA provider of commercial mobile service or commercial mobile data service may not knowingly provide service on a smart phone that—
 (A)has been reported to such provider as stolen by an authorized user of such phone; or (B)is listed as stolen on the Central Equipment Identity Register.
 (2)Reporting by service providersA provider of commercial mobile service or commercial mobile data service to which a smart phone is reported stolen by an authorized user of such phone as described in paragraph (1)(A) shall transmit to the Central Equipment Identity Register a notification that such phone has been reported stolen. Such notification shall include such information as is required for the identification of such phone.
 (b)Anti-Theft functionality; mobile device identification numbersA person may not manufacture for retail sale in the United States, or import into the United States for retail sale in the United States, a smart phone unless such phone is—
 (1)equipped with pre-loaded anti-theft functionality at no additional cost to purchasers of such phone, or capable of downloading anti-theft functionality that is available at no additional cost to purchasers of such phone; and
 (2)equipped with a mobile device identification number. (c)Alteration or removal of mobile device identification number; prohibition of sale of stolen smart phones (1)ProhibitionIt shall be unlawful to—
 (A)knowingly remove, obliterate, tamper with, or alter the mobile device identification number of a smart phone;
 (B)knowingly use, produce, traffic in, have control or custody of, or possess hardware or software, knowing it has been configured to engage in the conduct described in subparagraph (A); or
 (C)knowingly sell a smart phone for which the mobile device identification number is listed as stolen on the Central Equipment Identity Register.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both.
							(d)Rules of construction
 (1)Additional technologies or servicesNothing in this section prohibits a provider of commercial mobile service or commercial mobile data service, device manufacturer, or operating system provider from offering a technology or service in addition to the anti-theft functionality required by subsection (b)(1).
 (2)Emergency communicationsNothing in this section requires the use of a technology that is incompatible with, or renders it impossible to comply with, Federal or State law with regard to—
 (A)the provision of emergency services through the 9–1–1 system, including text-to-9–1–1, bounce-back messages, and location accuracy requirements;
 (B)participation in the Wireless Emergency Alerts system; or (C)participation in other Federal, State, or local emergency alert and public safety warning systems.
 (3)No private right of actionNothing in this section shall be construed to authorize any private right of action to enforce any requirement of this section or any regulation promulgated under this section.
 (e)DefinitionsIn this section: (1)Anti-theft functionalityThe term anti-theft functionality means, with respect to a smart phone, a functionality provided by the manufacturer or operating system provider that—
 (A)once downloaded to the phone and initiated— (i)has the capability, from a remote location—
 (I)to render the essential features of the phone inoperable to a person who is not an authorized user; and
 (II)to delete from the phone the personal information of the authorized users, except for any information necessary to permit the capability described in subclause (I) to be reversed as required by clause (ii); and
 (ii)permits the capability described in clause (i)(I) to be reversed if an authorized user of the phone obtains possession of the phone after the essential features of the phone have been rendered inoperable by such capability; and
 (B)may be designed so as to allow an authorized user to opt out of implementing the capability described in subparagraph (A)(i).
 (2)Authorized userThe term authorized user means, with respect to a smart phone— (A)the person who holds the commercial mobile service or commercial mobile data service account for the phone;
 (B)if the phone is a phone for which particular amounts of service are purchased in advance, the person who owns the phone; or
 (C)any person who has been authorized by a person described in subparagraph (A) or (B) to use the phone.
 (3)Central Equipment Identity RegisterThe term Central Equipment Identity Register means the list of mobile device identification numbers that are associated with mobile devices that have been reported as lost, stolen, faulty, or otherwise unsuitable for use, and that is a part of the International Mobile Equipment Identity Database maintained by the GSM Association, or any equivalent or successor registry or database.
 (4)Commercial mobile data serviceThe term commercial mobile data service has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (5)Commercial mobile serviceThe term commercial mobile service has the meaning given such term in section 332. (6)Essential featuresThe term essential features means, with respect to a smart phone, features that provide the capability for a user to use the phone for voice communications, text messaging, Internet browsing, and accessing and using software applications. Such term does not include the features that provide the capability to operate the anti-theft functionality or to use the phone for emergency communications.
 (7)Mobile device identification numberThe term mobile device identification number means an international mobile equipment identity number, a mobile equipment identifier, an electronic serial number, or any other number or signal that identifies a specific mobile device and has the same function and purposes as an international mobile equipment identity number or a mobile equipment identifier.
							(8)Smart phone
 (A)In generalThe term smart phone means a hand-held mobile device that— (i)possesses advanced computing capability;
 (ii)is designed to enable the user to engage in voice communications using commercial mobile service; (iii)is capable of operating on a long-term evolution network or successor wireless data network communication standards; and
 (iv)may possess capabilities that include built-in applications, Internet access, Internet browsing, digital voice service, text messaging, and e-mail.
 (B)ExclusionsSuch term does not include a phone that offers only a limited capability or set of capabilities (such as placing voice calls and sending text messages), a laptop computer, a tablet device, or a device that has only electronic reading capability..
			(b)Effective date
 (1)In generalExcept as provided in paragraph (2), section 343 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply beginning on the date that is 2 years after the date of the enactment of this Act.
 (2)Anti-theft functionality; mobile device identification numbersSubsection (b) of such section 343 shall apply with respect to a smart phone that is manufactured on or after the date that is 2 years after the date of the enactment of this Act.
				